Citation Nr: 0520160	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disability, claimed as secondary to a right ankle disability.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to a right ankle disability.

3.  Entitlement to service connection for neurological 
impairment of the lumbosacral spine, to include sciatica, 
claimed as secondary to a right ankle disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbosacral spine 
disability, to include degenerative joint disease, claimed as 
secondary to a right ankle disability. 

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral hip 
disability, claimed as secondary to a right ankle disability. 
6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral knee 
disability, claimed as secondary to a right ankle disability. 

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.

8.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from April 1948 to April 
1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision. 

It is acknowledged that the claims regarding bilateral leg 
and left ankle disabilities have been recharacterized, as 
reflected on the cover page of this decision-remand.   In 
Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that 
service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  This concept 
of aggravation, established in Allen, was not in existence 
when the RO initially reviewed and denied the veteran's 
claims for service connection for bilateral leg and left 
ankle disabilities in October 1991.  As a new basis of 
entitlement has been established (via Allen), de novo 
adjudication of the claims is warranted despite the prior 
final decision rendered in October 1991.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810 (1994) (when 
there is an intervening change in the law or regulation 
creating a new basis for entitlement to benefits, a claim 
under the liberalizing regulation is a claim separate and 
distinct from the claim previously and finally denied and may 
be reviewed on a de novo basis.)  The Board's 
recharacterization of his claims does not prejudice the 
veteran as the requirement of submitting new and material 
evidence is a more onerous legal standard to establish.  

In addition, the veteran's claim regarding a psychiatric 
disability has been recharacterized.  It is noted that his 
original claim of service connection was denied in June 1980.  
The claim was subsequently reopened and denied on several 
occasions.  The last prior final denial was a December 1999 
RO decision, in which the RO reviewed the claim on a de novo 
basis.  He did not appeal this decision.  Despite the prior 
final denial, the RO, in an August 2002 determination, 
reviewed the veteran's claim of service connection for a 
psychiatric disability on a de novo basis.  Irrespective of 
the August 2002 RO characterization of the veteran's claim, 
the issue of new and material evidence will be adjudicated in 
the first instance, because this initial issue determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In an April 2002 statement, the veteran essentially indicated 
that he was not claiming service connection for post-
traumatic stress disorder (PTSD).  Given the veteran's stated 
desires, the Board considers the claim of service connection 
for PTSD as withdrawn from appellate review.  

In February 2004, the veteran indicated he was waiving RO 
jurisdiction over all  evidence that the RO obtained with 
regard to the veteran's pending appeal.  As such, the 
following decision will include a discussion of the timely 
submitted evidence.  

The claims of service connection for a left ankle disability 
and neurological impairment of the lumbosacral spine to 
include sciatica, the newly reopened claim for service 
connection for a psychiatric disability, and the application 
to reopen claims of service connection for a lumbosacral 
spine disability, to include degenerative joint disease, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled any duty to assist him 
in developing that evidence. 

2.  Any bilateral leg disability is not related to a disease 
or injury in service and was not caused or aggravated by a 
service-connected disability.

3.  By a May 1997 RO decision, the veteran's claims of 
service connection for  bilateral hip and bilateral knee 
disabilities were denied.  He was properly notified of the 
adverse action and he did not file an appeal

4.  The evidence submitted subsequent to the May 1997 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claims or 
raise a reasonable possibility of substantiating the claims.

5.  By a December 1999 RO decision, the veteran's application 
to reopen a claim of service connection for a psychiatric 
disability was denied.  He was properly notified of the 
adverse action and he did not file an appeal. 

6.  The evidence submitted subsequent to the December 1999 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is material as it raises a reasonable possibility of 
substantiating the claim of service connection for a 
psychiatric disability.

7.  The veteran's service-connected right ankle disability is 
productive of marked limitation of motion and does not result 
in ankylosis.


CONCLUSIONS OF LAW

1.  A bilateral leg disability was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).

2.  The May 1997 rating decision in which the RO denied the 
claims of service connection for bilateral hip and bilateral 
knee disabilities is final, new and material evidence has not 
been received, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The December 1999 rating decision in which the RO denied 
the veteran's application to reopen a claim of service 
connection for a psychiatric disability is final, new and 
material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

4.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected right ankle disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.71a, Codes 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA) in 
November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Regulations implementing the 
VCAA are set forth at 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  The VCAA and its 
implementing regulations, in part, redefine the obligations 
of VA with respect to the duty to assist, and include 
enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2002, the RO denied the 
veteran's claim of service connection for depression, the 
application to reopen claims of service connection for 
bilateral leg, bilateral hip, and bilateral knee 
disabilities, and the claim for an increased rating for 
residuals of a right ankle fracture with spur formation.  It 
is noted that the issues have since been recharacterized as 
explained in the Introduction.  He was properly notified of 
the aforementioned decision as well as the reasoning behind 
the decision.  The Board concludes that the discussions in 
the August 2002 RO decision, statement of the case (issued in 
January 2003), and numerous letters over the years (including 
the September 2003 VCAA letter) informed the veteran of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO decision, SOC, 
and various letters informed him why the evidence on file was 
insufficient to grant the claims; what evidence the record 
revealed; what VA was doing to develop the claims; and what 
information and evidence was needed to substantiate his 
claims.  The September 2003 VCAA letter specifically informed 
him of what he should do in support of the claims, where to 
send the evidence, and what he should do if he had questions 
or needed assistance.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  He was, for the most part, informed to submit 
everything he had with regard to his claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant appeal, a VCAA letter 
was issued after the RO decision, and in light of the notice 
detailed above, the Board finds that any defect with respect 
to the VCAA notice requirement in this case was harmless 
error.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made extensive efforts 
to develop the record.  The veteran was afforded numerous VA 
examinations.  All available medical records, both VA and 
private, are on file.  In sum, the Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist with regard to 
the veteran's claims. 

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

In April 1948, the veteran underwent an enlistment 
examination.  He had no musculoskeletal defects.  His 
neuropsychiatric system was normal. 

In December 1949, the veteran reported having weakness in his 
knees for about one month.  Following an examination, it was 
noted his knees and calves were negative.  

In August 1950, the veteran was hospitalized.  It was noted 
that he was well, mentally, until the previous night when he 
awakened from a sleep screaming as if he was in pain, and he 
pointed to his head.  He was brought to the hospital with 
force and it took several men to take him in as he resisted 
with violence.  Following an examination, the impression was 
anxiety hysteria. 

In April 1952, it was noted that the veteran's extremities 
were normal aside from his right ankle.  It was noted he was 
not in acute distress. 

In April 1953, the veteran underwent a separation 
examination.  His lower extremities, psychiatric, and 
neurological systems were within normal limits.  

A September 1965 social work report shows that the veteran 
was described as tense and anxious.  It was noted that he was 
planning on seeking treatment. 

In an April 1966 social work report it was noted that the 
veteran was ranting and raving.  It was noted that a 
neuropsychiatric consultation would be helpful in better 
assessing the veteran's condition.

By an April 1967 RO decision, service connection for 
residuals of a fracture of the right medial malleolus (a 
right ankle disability) was granted. 

In March 1977, the veteran was hospitalized for treatment of 
an acute panic anxiety attack. 

In May 1991, the veteran underwent a VA examination.  The 
examination report largely regarded his spine problems.  In 
an addendum to the May 1991 VA examination report, discussed 
above, it was noted there was no evidence of significant 
orthopedic disability regarding his left ankle or lower 
extremities aside from his service-connected right ankle 
disability.  The assessment was that the veteran's orthopedic 
problems continued to be disability of the right ankle.  
There were minimal degenerative findings of the left ankle, 
which were compatible with his age, height, and weight.  
There was no significant decreased motion of the left ankle, 
knees, or hips. 

By an August 1991 RO decision, service connection for a 
psychiatric disability (a phobic anxiety neurosis) was 
denied.  It was noted that the veteran had acute psychiatric 
symptoms in service that resolved without permanent 
disability.  The veteran was notified of the adverse decision 
that same month. 

In an October 1991 RO decision, service connection for a 
bilateral leg disability was denied.  It was noted that there 
was no evidence of bilateral leg problems until his current 
complaints, i.e., current problems manifested many years 
after service separation.  The veteran was notified of the 
adverse decision that same month. 

By a December 1991 RO decision, the veteran's application to 
reopen a claim of service connection for a psychiatric 
disability was denied.  The veteran was notified of the 
adverse decision that same month. 

VA outpatient treatment records, dated from 1994 to 1996, 
reflect examination and treatment for depression, dysthymic, 
and adjustment disorders.  Degenerative disease of both hips 
was also noted. 

A January 1997 VA examination shows that the veteran had 
stiffness of his legs, and hips for years.  Following an 
examination, the diagnoses included possible degenerative 
disease of the knees and hips with limitation of range of 
movement and periodic pain for which the veteran takes 
analgesics and periodically uses a TENS.  

In a February 1997 addendum to the January 1997 VA 
examination report, it was opined that stiffness in the leg 
and pain could be due to degenerative disease of the knees 
and hips. 

By a May 1997 RO decision, the veteran's claims of service 
connection for bilateral hip and bilateral knee disabilities 
were denied.  The veteran was informed of the adverse 
decision and his appellate rights and did not file a timely 
appeal. 

VA medical records, dated in 1999, show diagnoses included 
major depression, recurrent dysthymic disorder, and an 
organic mental syndrome secondary to chronic alcohol abuse. 

In a March 2002 letter, a physician indicated that the 
veteran attributed his psychiatric illness to his not being 
able to visit his dying father while in the Army.  
Specifically, the veteran reported having a mental breakdown 
during service, and said he was put in a mental hospital for 
a couple of weeks in 1950.  He said he had a long history of 
depression stemming from the aforementioned incident.  It was 
noted that his diagnoses included major depression, recurrent 
dysthymic disorder, and organic affective syndrome secondary 
to chronic alcohol abuse.  It was opined that depression and 
its treatment dated back to service. 

A VA outpatient treatment record, dated in 2002, shows that 
the veteran traced back his psychiatric disorder to not being 
allowed to visit his dying father while serving in the Navy.  
Diagnoses included a bipolar disorder. 

A May 2002 VA compensation report regarding the right ankle 
shows that the veteran had flare-ups when he stood 
extensively and walked.  He said his symptoms were alleviated 
by minimizing walking and standing.  Limitation of function 
due to pain was described as 10 to 15 percent.  It was noted 
he used a cane.  It was noted he had no episodes of 
dislocation, and did not have recurrent subluxation.  He had 
no inflammatory arthritis or constitutional symptoms.  It was 
noted he had decreased flexion to 18 degrees, extension was 
12 degrees, pronation was 18 degrees, and supination was 12 
degrees; all ranges of motion were described as diminished.  
He had painful motion on extensive flexion.  Additional 
limitation due to pain was 5 to 10 percent.  He had no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement.  He limped 
slightly when in pain.  He had no ankylosis.  The right leg 
appeared to be slightly shorter than the left leg, by about 
.5 inches.  He had no inflammatory arthritis and no 
prostheses.  The diagnoses were status post fracture of the 
right medial malleolus with new bone formation, moderate to 
severe; and degenerative joint disease, with spurring, mild 
to moderate.  A May 2002 X-ray study of the right ankle 
reflected mildly osteopenic with exuberant callus formation 
noted over the medial malleolus in keeping with changes 
following an old fracture.

At a January 2004 hearing, the veteran testified that his 
right ankle swelled and was atrophic.  He said he was wearing 
orthotics, used braces on his shoe, and utilized a walker.  
It was noted that he had received treatment including 
physical therapy and ultrasound.  He said that he was in 
constant pain and had limitation of motion.  With regard to 
his psychiatric disability he related that he attributed such 
to a period in which he was not allowed to visit his ill 
father during active duty.  Thereafter, he said, he had a 
nervous breakdown and was briefly hospitalized.  He said that 
as a result of his right ankle disorder, he overcompensated 
and injured his left ankle, both legs, and knees. 


Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection for arthritis and psychoses may be granted if 
manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2004).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Bilateral Leg Disability 

The veteran's service medical records (1948-1953) do not 
reflect any complaints, treatment or a diagnosis of a 
bilateral leg disability, aside from right ankle problems, 
which are already service-connected.  Notably, at the time of 
his service separation examination in April 1953, his lower 
extremities were within normal limits.  

Thereafter there is no evidence of bilateral leg problems 
from the 1960s through the 1980s.

In May 1991, the veteran underwent a VA examination.  This 
examination report does not reveal a diagnosis of a bilateral 
leg disability.  In an addendum to the examination report, 
the examiner commented that there was no evidence of 
significant orthopedic disability regarding the lower 
extremities aside from a right ankle disability.  

In sum, the Board notes that the veteran's service medical 
records fail to disclose a bilateral leg disability.  
Further, there appears to be a lack of current evidence 
establishing a current bilateral leg disability.  Notably, 
when the veteran was examined in 1991, it was essentially 
noted that there was no evidence of a significant orthopedic 
disability of the lower extremities aside from a right ankle 
disability.  Even assuming that a chronic bilateral leg 
disability exists, there is still no evidence linking such to 
a disease or injury in service or linking such to a service-
connected disability either through direct causation or by 
aggravation. 

So, in short, the only evidence portending that the veteran 
has a bilateral leg disability which is related to service 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Because of this, 
his allegations, alone, have no probative value without 
medical evidence substantiating them.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Applications to Reopen
Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  If a claim of entitlement to service connection 
has been previously denied and that decision became final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The definition of new and material evidence was revised in 
August 2001.  According to the revised definition, "new" 
evidence is existing evidence not previously submitted to 
agency decisionmakers, that is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Bilateral Hip and Bilateral Knee Disability

In a May 1997 RO decision, service connection was denied for 
bilateral hip and bilateral knee disabilities.  Evidence that 
was of record at the time of the adverse decision includes 
the veteran's service medical records which fail to reveal 
any hip complaints, treatment, or diagnoses during active 
duty.  With regard to the knee, it is noted that the veteran 
presented on one occasion in December 1949, complaining of 
weakness of the knees.  An objective examination of his knees 
was negative.  On separation examination in April 1953, it 
was noted that his lower extremities were normal.  Neither a 
hip nor a knee disability was noted. 

The RO also reviewed a May 1991 VA compensation examination 
report and an addendum to such which note that the veteran 
did not have significant decreased motion of the hips or 
knees.  It was concluded that the veteran's orthopedic 
problems continued to consist of a right ankle disability.  
Neither a bilateral hip nor a bilateral disability was 
diagnosed. 

The RO considered VA outpatient treatment records dated in 
the 1990s which reflect that the veteran was treated for 
degenerative problems of the hips and knees. 

The RO reviewed a January 1997 VA examination report which 
reflects that the veteran's right ankle condition may have 
contributed to stress on his knees.  It is unclear what the 
basis of this opinion is. 

Evidence that has been submitted since the final May 1997 RO 
decision consists of hearing testimony provided at a January 
2004 Board hearing.  His testimony is to the effect that his 
service-connected right ankle disorder resulted in additional 
disability to the hip and legs.  Testimony from a layman 
(i.e. the veteran) regarding the etiology of a medical 
condition, while new, is not material as it fails to raise a 
reasonable possibility of substantiating the claims.  

Further, the Board acknowledges that a voluminous amount of 
evidence has been added to the record since the May 1997 RO 
decision.  This evidence, in part, reflects a few complaints 
of lower extremity problems.  The evidence is duplicative of 
evidence previously considered by the RO and does not 
constitute new and material evidence to reopen the claims of 
service connection for bilateral hip and bilateral knee 
disabilities. 

In sum, evidence that is both new and material has not been 
received since the final May 1997 RO decision.  As such, the 
application to reopen claims of service connection for 
bilateral hip and bilateral knee disabilities must be denied. 

Psychiatric Disability

When the RO last denied the veteran's application to reopen a 
claim of service connection for a psychiatric disability in 
December 1999, it considered the veteran's service medical 
records as well as post-service medical records.  
Specifically, the veteran's service medical records show that 
he was hospitalized during active duty, in August 1950 for 
treatment of anxiety hysteria.  Following this brief period 
of hospitalization, there are no psychiatric complaints, 
treatment or diagnoses.  At the time of his service 
separation examination in 1953, his psychiatric and 
neurological systems were within normal limits.

Post-service medical evidence shows that the veteran was 
described as tense and anxious by social workers in the 
1960s.  In 1977, he was hospitalized for treatment of an 
anxiety panic attack.  

Evidence submitted following the final December 1999 decision 
includes a March 2002 letter, in which a physician opines 
that the veteran's depression dated back to service.  The 
Board considers this evidence as new, as such an opinion was 
not previously of record.  Further, the opinion is material 
as it raises a reasonable possibility that the veteran's 
current psychiatric problems had their onset during active 
duty.  As new and material evidence has been presented, the 
claim of service connection is reopened; the claim is granted 
to this extent. 

Increased Rating Claim 

Right Ankle Disability

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 20 
percent rating (the maximum available rating under Code 5271) 
is warranted when limitation of motion is marked.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The standardized range of 
motion for the ankle is plantar flexion to 45 degrees and 
dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.

Bursitis and synovitis, including bursitis and synovitis of 
the ankle, are rated as degenerative arthritis, based on 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5020.  Limitation of motion of 
the ankle, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the provisions of which have been 
outlined above. 

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

A review of the medical evidence shows that the veteran was 
examined for VA compensation purposes in May 2002.  During 
this examination, he said, he had flare-ups when he stood 
extensively and walked.  He said his symptoms were alleviated 
by minimizing walking and standing.  It was noted he used a 
cane.  On objective examination, it was noted he had 
decreased flexion to 18 degrees, extension was 12 degrees, 
pronation was 18 degrees, and supination was 12 degrees; all 
ranges of motion were described as diminished.  He had 
painful motion on extensive flexion.  Additional limitation 
due to pain was 5 to 10 percent.  He had no edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of movement.  He limped slightly when in 
pain.  He had no ankylosis.  The right leg appeared to be 
slightly shorter than the left leg, by about .5 inches.  He 
had no inflammatory arthritis and no prostheses.  The 
diagnoses were status post fracture of the right medial 
malleolus with new bone formation, moderate to severe; and 
degenerative joint disease, with spurring, mild to moderate.  
A May 2002 X-ray study of the right ankle reflected mild 
osteopenia with exuberant callus formation noted over the 
medial malleolus in keeping with changes following an old 
fracture.

The veteran's right ankle disability (residuals of a right 
ankle fracture) is currently evaluated under the provisions 
of Diagnostic Code 5271 pertaining to limitation of motion of 
the ankle.  He is in receipt of a 20 percent evaluation, 
which is the highest evaluation possible under Diagnostic 
Code 5271.  The Board has considered whether the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may provide a basis for 
an increased evaluation.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). However, in Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  As the veteran is receiving the maximum 
schedular evaluation, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 do not provide a basis for a higher 
evaluation.  See Johnston, 10 Vet. App. at 85.

The diagnostic codes relating to ankylosis is inapplicable in 
the instant case as the probative evidence on file (to 
include the May 2002 VA compensation examination) fails to 
show ankylosis of the right ankle. 

In sum, there is no basis for a schedular rating in excess of 
20 percent for a right ankle disability.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
of record does not indicate that the veteran is frequently 
hospitalized for his disability and there is no indication 
that the disability markedly interferes with employment.  The 
Board finds no basis to refer this case for consideration of 
an extraschedular rating.


ORDER

Entitlement to service connection for a bilateral leg 
disability is denied. 

The application to reopen claims of service connection for 
bilateral hip and knee disabilities is denied. 

New and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability; the 
claim is granted to this extent.

Entitlement to an increased evaluation for residuals of a 
right ankle fracture is denied.

REMAND

Left Ankle

In May 1991, the veteran underwent a VA examination.  The 
examiner indicated that the veteran had a limp which was 
secondary to his service-connected right ankle disability.  
In an addendum to the May 1991 VA examination report, it was 
noted that the veteran had mild degenerative changes of the 
left ankle which were probably secondary to a sprain, which 
was perhaps secondary to increased weight-bearing on the left 
side due to an antalgic gait.  The addendum also reflects the 
opinion that the veteran's minimal degenerative findings of 
the left ankle were compatible with his age, height, and 
weight.  Given the aforementioned findings, which appear to 
be somewhat inconsistent, the Board believes that the veteran 
should be afforded a VA examination to determine the nature 
and etiology of any left ankle problems. 

Back Disability 

It is noted that there is evidence on file suggesting that 
the veteran's service-connected right ankle disability may 
have aggravated his back disability.  Specifically, a May 
1991 VA examination report reflects the opinion that the 
veteran had increasing problem with his lower back which was 
aggravated by the limp which was secondary to his right ankle 
fracture.  It is unclear what the basis of this opinion was 
or what the precise nature of the veteran's back disability 
is.  As such, the veteran should be scheduled for a 
comprehensive VA examination which adequately addresses the 
nature and etiology of any back disability.  It is noted that 
the claim of service connection for neurological impairment 
of the lumbosacral spine to include sciatica and the 
application to reopen a claim of service connection for a 
lumbosacral spine disability to include degenerative joint 
disease are inextricably intertwined and must be adjudicated 
simultaneously.  As such, both claims must be remanded.

Psychiatric Disability

It is noted that the veteran has not yet been afforded a VA 
examination in order to ascertain the nature and etiology of 
any current psychiatric disability.  On remand, the veteran 
should be scheduled for a psychiatric examination in order to 
reconcile the nature and etiology of any psychiatric 
disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements for 
the veteran to undergo a VA orthopedic 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

Left Ankle Disability

The examiner should render an opinion as 
to whether it is at least as likely as 
not that any left ankle disability is 
related to a disease or injury in 
service, whether it is at least as likely 
as not that any left ankle disability was 
caused by the service-connected right 
ankle disability, and/or whether it is at 
least as likely as not that any left 
ankle disability was aggravated by the 
service-connected right ankle disability?



Back Disability

The examiner should indicate whether or 
not the veteran has a lumbosacral spine 
disability.  If so, the diagnoses should 
be listed.  For every diagnoses, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that such is related to a disease or 
injury in service, whether it is at least 
as likely as not that such was caused by 
the service-connected right ankle 
disability, and/or whether it is at least 
as likely as not that such was aggravated 
by the service-connected right ankle 
disability?  

The examiner should set forth in detail 
all findings that provide the basis for 
the opinion(s).

2.  The RO should make arrangements for 
the veteran to undergo a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should provide an opinion as to 
whether the veteran has a psychiatric 
disability.  If he does, the following 
matters should be addressed:  Is it at 
least as likely as not that the current 
psychiatric disability is etiologically 
related to a disease, injury, or event in 
service to include psychiatric 
manifestations exhibited in August 1950?  
In addition, the examiner should opine 
whether it is at least as likely as not 
that any psychiatric disability was 
caused or aggravated by any service-
connected disability (to include his 
right ankle disability).  The examiner 
should set forth in detail all findings 
that provide the basis for the 
opinion(s).

3.  Thereafter, the RO must readjudicate 
the merits of the veteran's claims, based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	LAWRENCE M. SULLIVAN  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


